Case 19-23873-CMB        Doc 15    Filed 10/25/19 Entered 10/25/19 15:02:52            Desc Main
                                   Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

Advanced Realtors, LLC,                      :   Bankruptcy No. 19-23873 CMB
                                             :
                         Debtor              :
                                             :   Chapter 7
Handlovitch Enterprises, LLC,                :
                                             :
                         Movant              :
                                             :
               v.                            :   Related to Doc. No. 14
                                             :
U.S. Trustee, and                            :
Advanced Realtors, LLC,                      :
                     Respondents             :


          NOTICE AND ORDER SETTING HEARING ON AN EMERGENCY BASIS


               AND NOW, this 25th day of October, 2019, NOTICE IS HEREBY GIVEN
THAT an Emergency Motion to Dismiss Bankruptcy Petition or in the Alternative, to Retain
and Employ Appointed Receiver to Complete Bankruptcy Petition for Debtor (“Motion”) has
been filed in the above-referenced case by Sharon Menchyk, Counsel for Handlovitch
Enterprises, LLC.

               On November 6, 2019 at 2:00 p.m., a hearing has been scheduled in Courtroom
     th
B, 54 Floor, U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA 15219. Only a limited time of
ten (10) minutes is reserved on the Court’s calendar. This will not be an evidentiary hearing.
However, if the parties believe that the presentation of evidence and/or witnesses will be
required at the time of the hearing, an appropriate request shall immediately be filed with the
Court and served upon all parties in interest.

               On or before October 31, 2019, Responses to the Motion shall be filed with the
Clerk of the Bankruptcy Court and served on the parties in interest.

               In the event that a response is not timely filed, an Order granting the relief
requested in the Motion may be entered and the hearing may not be held. Please refer to the
calendar posted on the Court’s webpage to verify if a default order was signed or if the hearing
will go forward as scheduled.

                If the Motion includes a request for an extension of time, the time is extended to
the date of the hearing and may be extended further pending the outcome of the hearing.
Case 19-23873-CMB        Doc 15    Filed 10/25/19 Entered 10/25/19 15:02:52             Desc Main
                                   Document     Page 2 of 2


                Pursuant to the Undersigned Judge’s procedures, in the event that the parties are
able to resolve their dispute(s), any consensual order filed with the Court shall be accompanied
by a Certification of Counsel advising that all necessary parties consent to the entry of the order.

              Telephonic participation in the hearing may be approved if arrangements are
made by calling the courtroom deputy.

               Movant shall serve a copy of this completed Scheduling Order and the Motion by
U.S. Mail and (1) hand delivery or (2) facsimile or (3) email (separate from CM/ECF) on the
Respondent(s), Trustee, Debtor, Debtor’s Counsel, all secured creditors whose interests may be
affected by the relief requested, U.S. Trustee and counsel for any committee. In the absence of a
committee, the Movant shall serve the 20 largest unsecured creditors. Depending upon the relief
requested, service on the entire matrix may be required.

               Movant shall immediately file a certificate of service indicating such service.




                                                     Carlota M. Böhm
                                                     Chief United States Bankruptcy Judge

                                                                          FILED
cm: Sharon Menchyk, Esq.                                                  10/25/19 2:57 pm
                                                                          CLERK
                                                                          U.S. BANKRUPTCY
                                                                          COURT - WDPA
